Citation Nr: 0613867	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-21 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from May 1987 to April 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); see 38 U.S.C.A. §  
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran has claimed service connection for paranoid 
schizophrenia.  He alleges that he started hearing voices 
while in service after he was involved in a car accident 
which caused a head injury.  The Board notes that service 
medical records dated in April 1988 note treatment for a head 
injury suffered from a car accident.

There are numerous VA outpatient treatment records 
documenting treatment for and diagnosis of paranoid 
schizophrenia.  Outpatient treatment records include a 
diagnosis of paranoid schizophrenia secondary to a brain 
injury.  Furthermore, the Board notes that an examiner 
evaluating the veteran's complaints of headaches opined that 
the veteran's current psychiatric problems were not related 
to the head trauma in service.  However, this examiner did 
not conduct a full psychiatric evaluation on the veteran.  In 
addition, the opinion noted that no mental status evaluation 
was conducted as he did not see the need for it.  Therefore, 
the Board considers this opinion to have little probative 
value.  An examination is needed in order to determine the 
etiology of the veteran's paranoid schizophrenia. 

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his paranoid schizophrenia.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently found psychiatric disorder, to 
include paranoid schizophrenia, is 
related to the veteran's service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  Specifically, is there any 
relationship between the current 
diagnosis and the in-service head injury?  
Adequate testing should be conducted and 
the file must be made available to the 
examiner.  It is requested that reasoning 
be afforded in support of any opinion 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





